DETAILED ACTION
Acknowledgments
The amendment filed 07/29/2022 is acknowledged.
Claims 1, 3-5, 7-9, 13, 15-20 are pending.
Claims 1, 3-5, 7-9, 13, 15-20 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Response to Amendment/Arguments
35 U.S.C. §101 Rejection
Regarding the rejection of claim 1 under 35 U.S.C. §101, applicant submits that, under step 2A prong 2, even the Claim is directed to “an abstract idea”, the Claim as a whole integrates the judicial exception into a practical application and applicant states that the Claim continues to recite the specific solution that includes a combination of different technological environments, features, storage and access capabilities, utilizations, and the like in the specific, integrated, and practical application of the exception, e.g., "generating, at said private label credit account provider computing system an authorization token, said authorization token not including said private label credit account number, said authorization token including an identifier as to how said private label credit account number was presented to said retail computing system, wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined; receiving, at said retail computing system and from said private label credit account provider computing system, said authorization token; storing, at a  memory of said retail computing system, said authorization token in place of said private label credit account number; linking, at said memory of said retail computing system, a detail of a goods purchased with said stored authorization token; and performing, at said retail computing system, a return utilizing said stored authorization token stored at said memory of said retail computing system without requiring any additional interaction with said private label credit account provider computing system."
Examiner notes, however, the claim recites the features of “generating…an authorization token, said authorization token not including said private label credit account number, said authorization token including an identifier as to how said private label credit account number was presented to said retail…wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined; receiving…said authorization token; storing…said authorization token in place of said private label credit account number; linking…a detail of a goods purchased with said stored authorization token; and performing…a return utilizing said stored authorization token stored …without requiring any additional interaction with said private label credit account provider computing system," which describes a process for processing a transaction authorization by providing a token, storing the token as a substitution of the actual account number, associating the token with goods purchased and processing a return with the token. This falls within the “certain method of organizing human activity” grouping of abstract ideas because it describes a process for processing a transaction authorization for a goods purchase with a token in lieu of an actual account number, and processing a return of the purchased goods with the token, which is a commercial interaction. Therefore, the claim is directed to an abstract idea. The additional elements such as a retail computing system, a memory of said retail computing system, a private label credit account provider computing system, merely use a computer as a tool to perform an abstract idea as the steps performed by these elements are the steps involved in the abstract idea. The interactions between computing devices using computer-based technology, such as the recitations involving the use of a retail computing system, a memory of said retail computing system and a private label credit account provider computing system, are additional elements, but do not provide an improvement to a technical field or a technological improvement to the computing architecture. Rather, they serve as tool used to merely automate and/or implement the abstract idea. Therefore, they do not provide a practical application of the abstract idea, nor do they provide significantly more than the abstract idea.
With respect to applicant’s remark about the feature, "generating, at said private label credit account provider computing system an authorization token, said authorization token not including said private label credit account number, said authorization token including an identifier as to how said private label credit account number was presented to said retail computing system, wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined," providing a clear improvement to computer-related technology and specifically to stored information including information that is tokenized and providing additional security features for identifying fraud,  providing an increase in fraud protection via the operation of the computer-related technology and the actual technological process of incorporating an identifier as part of the authorization token, where the identifier provides information as to how the private label credit account number was presented to said retail computing system, Examiner notes, however, identifying fraud in transaction processing is a commercial interaction that falls within the “certain methods of organizing human activity” grouping of abstract idea, and the limitations, "generating…said authorization token not including said private label credit account number, said authorization token including an identifier as to how said private label credit account number was presented to said retail…wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined,” recites the step of generating an authorization token and the intended use of the authorization token for transaction processing (e.g. decline) based on an identifier of the authorization token, which describes a commercial or legal interactions of transaction processing and falls within certain methods of organizing human activity grouping of abstract idea. The additional elements, “said private label credit account provider computing system” and “said retail computing system”, merely serve to use a computer as a tool to perform the step of generating an authorization token and does not improve the functioning of a computer nor does it improve a technology or technical field. The language, “…said authorization token not including said private label credit account number, said authorization token including an identifier as to how said private label credit account number was presented to said retail computing system, wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined,” merely describes characteristics of the stored data (e.g. said authorization token) and the intended use of said authorization token and does not improve the functioning of a computer or other technology or technological field. 
35 U.S.C. §103 Rejection
Applicant is of the opinion that Basu  (US 9,342,832) in view of Nagasundaram (US 2015/0112870) and Gulak (US 11,257,076) alone or in combination, does not teach or suggest the features of claim 1 (and similarly independent claims 13 and 19) “performing, at said retail computing system, a return utilizing said stored authorization token stored at said memory of said retail computing system without requiring any additional interaction with said private label credit account provider computing system’. Examiner respectfully disagrees. 
Basu teaches systems and methods for providing account tokens to external entities, such as merchant computer, during the lifecycle of a transaction (Basu: 2:40-43). Basu teaches during the lifecycle of a transaction, the account token 128 can be generated and sent to the merchant computer 120 and the merchant computer 120 can store the account token 128 in account token database 126 (Basu: 8:61-1) and the merchant computer stores account tokens for transactions T1-T3 (Basu: Fig. 11, item 126; 23:52-56). Moreover, Basu teaches the merchant can retain the tokenized account identifier for further processing (i.e. future analytics and customer activity tracking) without requiring any additional interaction with the tokenization server (‘account provider computing system’) (Basu: 6:37-54).  Additionally, according to the specification disclosure (PGPub 2019/0005498), paragraph [0053] describes a database of the retail computing system stores the authorization token 133 and will be able to utilize the authorization token 133 to perform a customer return, refund, or the like. However, the specification does not disclose details on the retail computing system performing a customer return utilizing the stored authorization token and the spec is silent about whether or not requiring any additional interaction with the private label credit account provider computing system for the retail computing system performing a return utilizing the stored authorization token.
Applicant’s remaining remarks with respect to claims 1, 13 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

	

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Analysis
In the Instant case, claims 1, 3-5, 7-9 are directed to a method, claims 13, 15-18 are directed to a system and claims 19-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention.
The claims recite transaction processing, which is an abstract idea.  Specifically, the claims recite “receiving…a private label credit account number; providing from said retailer…directly to a private label credit account provider…a request for authorization for said credit account number; generating …an authorization token, said authorization token not including said private label credit account number, said authorization token including an identifier as to how said private label credit account number was presented to said retail…wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined; receiving…said authorization token; storing… the authorization token in place of the private label credit account number; linking…a detail of a goods purchased with said stored authorization token; and performing…a return utilizing said stored authorization token…without requiring any additional interaction with said private label credit account provider… ” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for receiving account number, sending a request for authorization, processing authorization request for the account number by generating a token, storing the token as substitution of the account number, associating the token with goods purchased and processing a return with the token, which is a commercial or legal interactions of transaction processing. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as: a retail computing system, a memory of said retail computing system, a private label credit account provider computing system, merely serve to use a computer as a tool to perform the abstract idea. Specifically, these additional elements perform the steps or functions of “receiving…a private label credit account number; providing from said retailer…directly to a private label credit account provider…a request for authorization for said credit account number; generating …an authorization token, said authorization token not including said private label credit account number, said authorization token including an identifier as to how said private label credit account number was presented to said retail…wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined; receiving…said authorization token; storing… the authorization token in place of the private label credit account number; linking…a detail of a goods purchased with said stored authorization token; and performing…a return utilizing said stored authorization token…without requiring any additional interaction with said private label credit account provider…” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a retail computing system, a memory of said retail computing system, a private label credit account provider computing system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible. 
Claim 13 recites the additional elements of a system comprising a retail computing system comprising a retail database and a retail processor, and  a private label credit account provider computing system comprising a private label database and a private label processor. Claim 19 recites the additional elements of a non-transitory computer-readable medium for storing instructions and one or more processors of a retail computing system. However, neither does more than serve as a tool to perform the abstract idea. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of transaction processing. Claims 13 and 19 are also not patent eligible.
Dependent claims 3-5, 7-9, 15-18 and 20 further describe the abstract idea of transaction processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, 13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claim 1 recites “performing, at said retail computing system, a return utilizing said stored authorization token stored at said memory of said retail computing system without requiring any additional interaction with said private label credit account provider computing system.” The claim limitations above fail to have support in the specification.  Paragraph [0053] of applicant’s specification (PGPub 2019/0005498) recites:
[0053] Thus, in one embodiment, when the private label credit account provider 130 provides the authorization token 133 that authorizes the purchase at the retail computing system 110, the authorization token 133 will be stored at the retailer instead of the private label credit account number. Additionally, the retailer will link, at a database of the retail computing system, any details of the purchase, such as the goods purchased, with the stored authorization token 133. In so doing, the retail computing system will be able to utilize the authorization token 133 to perform a customer return, refund, or the like.

The specification describes a database of the retail computing system storing the authorization token 133 and a utilization of the authorization token 133 to perform a customer return, refund, or the like. The spec is silent about whether or not requiring any additional interaction with the private label credit account provider computing system for performing a return utilizing the stored authorization token. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claims 13 and 19 are also rejected on the same basis as each recites similar language.
Claims 3-5, 7-9 are also rejected as each depends on claim 1. Claims 15-18 are also rejected as each depends on claim 13. Claim 20 is also rejected as it depends on claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 13, 16-20 are rejected under 35 U.S.C. §103(a)(1) as being unpatentable over Basu et al. (US Patent No. 9,342,832B2 (“Basu”)) in view of Nagasundaram et al., (US Patent Application Publication No. 2015/0112870A1 (“Nagasundaram”)) in further view of Spector et al., (US Patent No. 9,195,984B1 (“Spector”)).
Regarding claim 1, Basu teaches a method for protecting a consumer’s private label card number at a retailer database (Basu: Fig. 4), the method comprising:
receiving, at a retail computing system (Basu: Fig. 4, item 120, “merchant computer”), a private label credit account number; (Basu: 4:35-45, 5:61-6:8, 8:21-31, 14:46-64) 
providing, from said retail computing system and directly to the private label credit account provider computer system (Basu: Fig. 4, item 220, “tokenization server”), a request for authorization for said private label credit account number; (Basu: Fig. 4, items 120/220/M402(c);  4:35-45, 5:1-10, 5:61-6:8, 12:36-49, 14:46-64)
generating, at said private label credit account provider computing system an authorization token (Basu: Fig. 4, item M408(b), Fig. 6A; 4:46-51, 5:61-6:8, 9:29-47, 15:20-22, 15:41-50), said authorization token not including said private label credit account number (Basu: Fig. 4, item M408(b), Fig. 6A; 4:46-56, 9:63-66, 16:22-25, 17:22-54), said authorization token including an identifier (Basu: Fig. 4, items 120/ M408, Fig. 6, items 608/610;  16:3-5, 17:45-54)… 
receiving, at said retail computing system and from said private label credit account provider computing system, said authorization token; (Basu: Fig. 4, items 120/220/M408, Fig. 6A/6E; 5:61-6:8, 8:61-66, 16:33-43, 17:22-54, 18:41-42)
storing, at a memory of said retail computing system (Basu: Fig. 8 ‘memory 870’; 4:6-9, 29:54-58), said authorization token in place of said private label credit account number. (Basu: Fig. 4, items 120/126/127, Fig. 11, items 120/126; 8:66-9:1, 9:21-28, 16:33-52, 23:38-51)
linking, at said memory of said retail computing system, a detail of a goods purchased with said stored authorization token; and (Basu: Fig. 11, items 120/126; 6:43-7:10, 15:41-50, 16:38-43, 17:10-13, 23:45-56)
performing [further processing] utilizing said stored authorization token stored at said memory of said retail computing system without requiring any additional interaction with said private label credit account provider computing system (Basu: 4:6-9, 6:37-61 (by disclosing the merchant can retain the tokenized account identifier for future analytics and customer tracking and the tokenized account identifier can be used in lieu of the actual account identifier to perform merchant customer analytics), 8:61-9:19:21-28, 15:41-50, 16:38-43, 17:10-13, 23:38-51, 29:54-58).
Basu teaches said authorization token including an identifier (Basu: 17:45-54). Basu does not explicitly teach the following limitation, however in the same field of endeavor, Nagasundaram teaches:
…said authorization token including an identifier as to how said private label credit account number was presented to said retail computing system, wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined (Nagasundaram:  Fig. 2 ‘Channel 204’, Fig. 3; ¶¶25-27, 52, 83-85, 89);
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method and the system of account token substitution of Basu to incorporate the teachings of contextual transaction token (Nagasundaram: ¶¶25-27, 52, 83-85, 89) of Nagasundaram for increasing the security of the transaction processing (Nagasundaram: ¶133).
Basu does not explicitly teach a return as part of performing further processing. However, Spector teaches the merchant performing a return utilizing the stored token (Spector: 33:57-58, 35:11-13, 35:26-36, 35:37-43 (by disclosing the merchant looking up the transaction internally using the tokens (stored in the merchant system) in order to process the return)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method of Basu in view of  Nagasundaram to incorporate the teachings of processing a return utilizing a stored token at the retailed computing system (Spector: 33:57-58, 35:11-13, 35:26-36, 35:37-43) of Spector to provide secure and efficient processing of a requested transaction (Spector: 1:45).
Additionally, note that the limitation, “…an identifier as to how said private label credit account number was presented to said retail computing system, wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined”, is intended use language. This recites the intended use of an indicator. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 IC). 
Regarding claim 3, Basu in view of Nagasundaram and Spector teaches the method of claim 1. Furthermore, Basu teaches linking said authorization token with said private label credit account number at a database of said private label credit account provider computing system (Basu: Fig. 2, items 242/244/246; 9:1-4, 10:46-48, 19:55-10:14).
Regarding claim 7, Basu in view of Nagasundaram and Spector teaches the method of claim 1. Furthermore,
Basu teaches:
receiving said private label credit account number at said retail computing system during a physical in-store interaction; (Basu: 5:61-66) 
providing, from said retail computing system and to said private label credit account provider computing system, said request for authorization for said private label credit account number, said request comprising: an indication that said private label credit account number was received at said retail computing system during said physical in-store interaction (Basu: Fig. 4, items 120/ M402; 14:46-64).
receiving from said private label credit account provider computing system an indication (Basu: Fig. 4, items 120/ M408, Fig. 6;  16:3-5, 17:22-54, 23:48-51)…
However Basu does not teaches said request comprising an indication that said private label credit account number was received at said retail computing system during said physical in-store interaction and an indication that said authorization token is related to the physical in-store interaction.
In the same field of endeavor, Nagasundaram teaches:
…said request comprising: an indication that said private label credit account number was received at said retail computing system during said physical in-store interaction; (Nagasundaram:  ¶¶62, 73)
receiving from said private label credit account provider computing system an indication that said authorization token is related to said physical in-store interaction. (Nagasundaram:  Fig. 2 ‘Channel 204’, Fig. 3; ¶¶25-27, 33, 59-63, 83, 85, 89)
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method of Basu in view of Nagasundaram and Spector to incorporate the teachings of contextual transaction token (Nagasundaram: ¶¶25-27, 33, 59-63, 83) of Nagasundaram for increasing the security of the transaction processing (Nagasundaram: ¶133).
Regarding claim 8, Basu in view of Nagasundaram and Spector teaches the method of claim 7. Furthermore,
Nagasundaram teaches:
wherein said physical in-store interaction is selected from a group consisting of: a physical card swipe, a physical card chip read, a scan of a display screen of a customer’s mobile device, and a wireless transmission of said private label credit account number from said customer’s mobile device. (Nagasundaram: ¶¶70, 71)
Regarding claim 13, Basu teaches a system (Basu: Fig. 1) comprising:
a retail computing system (Basu: Fig. 4, item 120), said retail computing system comprising: a retail database (Basu: Fig. 4, item 126, 8:66-9:1); and a retail processor (Basu: Fig. 8, item 860, 29:54-58); 
said retail processor configured to (Basu: Fig. 4, item 120, Fig. 8, item 860, 29:54-58): 
receive a private label credit account number (Basu: 4:35-45, 5:61-6:8, 8:21-31, 14:46-64); and 
provide a request for authorization for said private label credit account number to a private label credit account provider computing system (Basu: Fig. 4, items M402(c)/220;  4:35-45, 5:1-10, 5:61-6:8, 12:36-49, 14:46-64); 
said private label credit account provider computing system (Basu: Fig. 1, item 140, Fig. 2; 7:50-67, 9:29-47) comprising: a private label database (Basu: Fig. 2, items 242/244/246; 9:1-4, 10:46-48, 19:55-59); and a private label processor (Basu: Fig. 8, item 860; 29:54-58), said private label processor configured to (Basu: Fig. 8, item 860; 29:54-58):
receive, from said retail computing system, said request for authorization for said private label credit account number (Basu: Fig. 4, items 220/ M402(c);  4:35-45, 5:1-10, 5:61-6:8, 15:5-22); 
generate an authorization token linked to said private label credit account number (Basu: Fig. 4, item M408(b), Fig. 6A; 4:46-51, 5:61-6:8, 8:61-66, 9:29-47, 15:20-22, 15:41-50), said authorization token not including said private label credit account number (Basu: Fig. 4, item M408(b), Fig. 6A; 4:46-51, 5:61-6:8, 8:61-66, 9:29-47, 9:63-66, 16:22-25, 17:22-54) , said authorization token including an identifier (Fig. 4, items 120/ M408, Fig. 6, items 608/610;  16:3-5, 17:45-54)…
send said authorization token to said retail computing system; (Basu: Fig. 4, items 220/M408(b), Fig. 6A; 5:61-6:8, 8:61-66, 16:22-25, 16:36-43, 17:22-54) and
the retail processor configured to (Basu: Fig. 4, item 120, Fig. 8, item 860, 29:54-58): 
receive said authorization token (Basu: Fig. 4, items 120/M408; 5:61-6:8, 8:61-66, 16:33-43); and 
store, at the retail database, said authorization token in place of said private label credit account number. (Basu: Fig. 4, item 120/126/127, Fig. 11, items 120/126; 8:66-9:1, 9:21-28, 16:33-52)
link, at said retail database, a detail of a goods purchased with said stored authorization token; and (Basu: Fig. 11, items 120/126; 6:43-7:10, 15:41-50, 16:38-43, 17:10-13, 23:45-51)
utilize said stored authorization token stored at said retail database to perform [further processing] without requiring any additional interaction with said private label credit account provider computing system. (Basu: 4:6-9, 6:37-61 (by disclosing the merchant can retain the tokenized account identifier for future analytics and customer tracking and the tokenized account identifier can be used in lieu of the actual account identifier to perform merchant customer analytics), 9:21-28, 15:41-50, 16:38-43, 17:10-13, 23:38-51, 29:54-58)
Basu teaches said authorization token including an identifier (Basu: 17:45-54). Basu does not explicitly teach the following limitation, however in the same field of endeavor, Nagasundaram teaches:
…said authorization token including an identifier as to how said private label credit account number was presented to said retail computing system (Nagasundaram:  Fig. 2 ‘Channel 204’, Fig. 3; ¶¶25-27, 52, 83-85, 89), wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined (Nagasundaram:  Fig. 2 ‘Channel 204’, Fig. 3; ¶¶25-27, 52, 83-85, 89);
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method and the system of account token substitution of Basu to incorporate the teachings of contextual transaction token (Nagasundaram: ¶¶25-27, 52, 83-85, 89) of Nagasundaram for increasing the security of the transaction processing (Nagasundaram: ¶133).
Basu teaches said retail computing system utilizing said stored authorization token stored at said memory of said retail computing system to perform [further processing] (Basu: 6:37-61 (by disclosing the merchant can retain the tokenized account identifier for future analytics and customer tracking and the tokenized account identifier can be used in lieu of the actual account identifier to perform merchant customer analytics)). 
Basu does not explicitly teach a customer refund as part of performing further processing. However, Spector teaches the merchant utilizing the stored token to perform a refund (Spector: 33:57-58, 35:11-13, 35:26-36, 35:37-43 (by disclosing the merchant looking up the transaction internally using the tokens (stored in the merchant system) in order to issue refund using the tokens)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method of Basu in view of  Nagasundaram to incorporate the teachings of processing a return utilizing a stored token at the retailed computing system (Spector: 33:57-58, 35:11-13, 35:26-36, 35:37-43) of Spector to provide secure and efficient processing of a requested transaction (Spector: 1:45).
Additionally, note that the limitation, “…an identifier as to how said private label credit account number was presented to said retail computing system, wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined” is intended use language. This recites the intended use of an indicator and said stored authorization token. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 IC). 
Regarding claim 16, Basu in view of Nagasundaram and Spector teaches the system of claim 13. Furthermore,
Basu teaches:	
wherein said private label credit account number is offered in a use case from one of a group of use cases consisting of: a physical in-store interaction at a point of sale (POS), and an e-commerce interaction. (Basu: 14:46-54) 
Regarding claim 17, Basu in view of Nagasundaram and Spector teaches the system of Claim 13. Furthermore,
Nagasundaram teaches:	
wherein said request for authorization for said private label credit account number comprises: an indication of which use case was used when was private label credit account number was offered; (Nagasundaram: ¶¶33, 89, 90,146) and
said authorization token comprises: information incorporated therein to indicate which use case was used when said private label credit account number was offered. (Nagasundaram: ¶¶59-63, 90)
Regarding claim 18, Basu in view of Nagasundaram and Spector teaches the system of claim 16. Furthermore,
Basu teaches:
wherein said physical in-store interaction at the POS is further selected from a group consisting of: a physical card swipe, a physical card chip read, a scan of a display screen of a customer’s mobile device, and a wireless transmission of said private label credit account number from the customer’s mobile device. (Basu: 8:21-31, 14:46-54)
Regarding claim 19, Basu teaches a non-transitory computer-readable medium for storing instructions, said instructions comprising: one or more instructions which, when executed by the one or more processors of the retail computing system, cause one or more processors of a retail computing system to (Basu: 30:4-17):
receive a private label credit account number (Basu: 4:35-45,
provide a request for authorization for said private label credit account number to a private label credit account provider computing system (Basu: Fig. 4, items 120/ M402(c);  4:35-45, 5:1-10, 5:61-6:8, 12:36-49, 14:46-64), said request for authorization comprising: an indication (Basu: Fig. 4, items 120/ M402; 14:46-64)…
receive an authorization token from said private label credit account provider computing system (Basu: Fig. 4, items 120/M408; 5:61-6:8, 8:61-66, 16:33-43), said authorization token generated by said private label credit account provider computing system (Basu: Fig. 2, item 220, Fig. 4, items 220/M408(b), Fig. 6A; 4:46-51, 5:61-6:8, 8:61-66, 9:29-47, 9:63-66, 15:20-22, 15:41-50, 16:22-25, 16:36-43, 17:22-54), said authorization token not including said private label credit account number (Basu: Fig. 4, items 220/M408(b), Fig. 6A; 4:46-51, 5:61-6:8, 8:61-66, 9:29-47, 9:63-66, 15:20-22, 15:41-50, 16:22-25, 16:36-43, 17:22-54), said authorization token further comprising: said indication (Basu: Fig. 4, items 120/ M408, Fig. 6, items 608/610;  16:3-5, 17:45-54)…
store said authorization token at a database of said retail computing system in place of said private label credit account number. (Basu: Fig. 4, item 120/126/127, Fig. 11, items 120/126; 8:66-9:1, 9:21-28, 16:33-52);
link a detail of a goods purchased with said stored authorization token at said database of said retail computing system (Basu: Fig. 11, items 120/126; 6:43-7:10,15:41-50, 16:38-43, 17:10-13, 23:45-51); and
utilize said stored authorization token stored at said database of said retail computing system to perform [further processing] without requiring any additional interaction with said private label credit account provider computing system (Basu: 4:6-9, 6:37-52, 9:21-28, 15:41-50, 16:38-43, 17:10-13, 23:38-51, 29:54-58).
However, Basu does not explicitly teach said request for authorization comprising an indication as how said private label credit account number was received and said authorization token comprising an indication as to how the private label credit account number was received at said retail computing system, wherein said indication is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said indication would be declined.
In the same field of endeavor, Nagasundaram teaches:
…said request for authorization comprising: an indication as how said private label credit account number was received (Nagasundaram: ¶¶62,73) 
…said authorization token further comprising: an indication as to how the private label credit account number was received at said retail computing system (Nagasundaram: Fig. 2, ‘Channel 204; ¶¶25-27, 52, 83-85, 89), wherein said indication is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said indication would be declined. (Nagasundaram: Fig. 2, ‘Channel 204; ¶¶25-27, 52, 83-85, 89)
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method and the system of account token substitution of Basu to incorporate the teachings of contextual transaction token (Nagasundaram: ¶¶25-27, 52, 83-85, 89) of Nagasundaram for increasing the security of the transaction processing (Nagasundaram: ¶133).
Basu teaches said retail computing system utilizing said stored authorization token stored at said memory of said retail computing system to perform [further processing] (Basu: 6:37-61 (by disclosing the merchant can retain the tokenized account identifier for future analytics and customer tracking and the tokenized account identifier can be used in lieu of the actual account identifier to perform merchant customer analytics)). 
Basu does not explicitly teach a return as part of performing further processing. However, Spector teaches the merchant utilizing the stored token to perform a customer return (Spector: 33:57-58, 35:11-13, 35:26-36, 35:37-43 (by disclosing the merchant looking up the transaction internally using the tokens (stored in the merchant system) in order to process the return)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method of Basu in view of  Nagasundaram to incorporate the teachings of processing a return utilizing a stored token at the retailed computing system (Spector: 33:57-58, 35:11-13, 35:26-36, 35:37-43) of Spector to provide secure and efficient processing of a requested transaction (Spector: 1:45).
Additionally, note that the limitation, “…an identifier as to how said private label credit account number was presented to said retail computing system, wherein said identifier is used as a fraud deterrent such that an attempt to utilize said authorization token in a manner inconsistent with said identifier would be declined” is intended use language. This recites the intended use of said authorization token including an indicator and said stored authorization token. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 IC). 
Regarding claim 20, Basu in view of Nagasundaram and Spector teaches the non-transitory computer-readable medium of claim 19. Furthermore, 
Nagasundaram teaches:
wherein said indication as to how said private label credit account number was received is selected from a group consisting of: a physical in-store interaction at a point of sale (POS), and an e-commerce interaction. (Nagasundaram: Fig. 2; ¶¶25-26, 39, 62, 73, 83, 90)
Claims 4, 5 and 15 are rejected under 35 U.S.C. §103(a)(1) as being unpatentable over Basu in view of Nagasundaram and Spector as applied to claims 1 and 13 further in view of Taylor, et al. (US Patent Application Publication No. 2012/0101881 A1 (“Taylor”)).
Regarding claim 4, Basu in view of Nagasundaram and Spector teaches the method of claim 3. 
However, Basu in view of Nagasundaram and Spector does not teach: 
tallying, at said database of said credit account provider, a plurality of metrics for every authorization token linked with said private label credit account number.
Taylor teaches:
tallying, at said database of said credit account provider, a plurality of metrics for every authorization token linked with said private label credit account number. (Taylor: ¶¶122, 132-135)
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method of Basu in view of Nagasundaram and Spector to incorporate the loyalty program method (Taylor: 122, 132-135) of Taylor to bridge merchants and consumers in offers and promotion matching; while enhancing payment security. (Taylor: ¶¶24, 132).
Regarding claim 5, Basu in view of Nagasundaram, Spector and Taylor teaches claim 4.  
Taylor teaches:
calculating a rewards information for said private label credit account number utilizing a result of said tallying of one or more of said plurality of metrics for every authorization token linked with said private label credit account number. (Taylor: ¶¶112- 118, 132-135)
Regarding claim 15, Basu in view of Nagasundaram and Spector teaches the system of Claim 13. Furthermore,
Basu discloses:
access said private label database (Basu: 10:45-46, 19:65-20:2);
However, Basu in view of Nagasundaram and Spector does not teach the following limitations, however, Taylor teaches:
tally a plurality of metrics for every authorization token linked with said private label credit account number in said private label database (Taylor: ¶¶122, 132-135); and
calculate a rewards information for said private label credit account number from a result of said tally. (Taylor: ¶¶24, 132)
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the system of Basu in view of Nagasundaram and Spector to incorporate the loyalty program method (Taylor: 122, 132-135) of Taylor to bridge merchants and consumers in offers and promotion matching; while enhancing payment security. (Taylor: ¶24, 132).
Claim 9 is rejected under 35 U.S.C. §103(a)(1) as being unpatentable over Basu in view of Nagasundaram and Spector as applied to claim 1, and further in view of Awasthi et al. (US Patent Application Publication No. 10,713,660B2 (“Awasthi”)).
Regarding claim 9, Basu in view of Nagasundaram and Spector teaches the method of Claim 1. Furthermore,
Basu teaches:
receiving said private label credit account number at said retail computing system during an e-commerce interaction; (Basu: 14:51-54) 
providing, from said retail computing system and to said private label credit account provider computing system, said request for authorization for said private label credit account number, said request comprising: an indication (Basu: Fig. 4, items 120/ M402;  14:46-64)…
receiving from said private label credit account provider computing system an indication that said private label credit account number was received at said retail computing system  (Basu: Fig. 4, items 120/ M408, Fig. 6;  16:3-5, 17:22-54, 23:48-51)…
Nagasundaram teaches:
receiving from said private label credit account provider computing system an indication that said authorization token is related to said e-commerce interaction. (Nagasundaram: Fig. 2; ¶¶25-27, 33, 59-63, 83) 
However, Basu in view of Nagasundaram and Spector does not explicitly teach an indication that said private label credit account number was received at said retail computing system during said e-commerce interaction.
However, Awasthi teaches said request for authorization comprises an indication that said private label credit account number was received at said retail computing system during said e-commerce interaction (Awasthi: Fig. 4; 6:19-26, 13:3-15:28).
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the present application, to modify the method of Basu in view of Nagasundaram and Spector to incorporate the teachings of authorization request for e-commerce transaction  (Awasthi: Fig. 4; 6:19-26, 13:3-15:28) of Awasthi for cardholders to experience improved cardholder experience (Awasthi: ¶4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gulak (US Patent No. 11,257,076B2) teaches a merchant system processing of a purchase return utilizing a stored token.
Nelson (US Patent Application Publication No. 2016/0034900) teaches generating a authorization request with merchant plug-in (MPI).
Benantar (US Patent No. 10,382,563) teaches establishing cross-vendor secure connectivity in a shared computing environment.
Stoutenburg (US Patent No. 6,502,747) teaches establishing T1 connection between two computing devices.
Lechner (US Patent No. 4,320,260) teaches closed-loop connection.
Bower (US Patent No. 10,318,932) teaches payment card processing system with structure preserving encryption.
Metral (US 11,120,430B2) teaches replaying tokenized payment transactions.
Mian (NPL: Enhancing Communication Adaptability Between Payment Card Processing Networks, IEEE Communications Magazine, March 2015) teaches ISO 8583 message structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.K./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685